Citation Nr: 0920518	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-33 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for low back 
disability.  

4.  Entitlement to service connection for eye disability.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1990 to July 1994.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a July 2007 
rating decision of the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The Board notes that in his May 2009 informal hearing 
presentation the Veteran's representative essentially raised 
a claim for Gulf War Syndrome/undiagnosed illness.  As this 
matter is not currently before the Board it is referred to 
the RO for any appropriate action.  

The issue of entitlement to service connection for eye 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is not shown that the Veteran's current diabetes is 
related to service.

2.  It is not shown that the Veteran has a current bilateral 
hearing loss disability.
 
3.  It is not shown that the Veteran's current low back 
disability is related to service.   




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
diabetes are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

2.  The criteria for entitlement to service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).

3.  The criteria for entitlement to service connection for 
low back disability are not met.  38 U.S.C.A. §§ 1110, 5107  
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A March 2007 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
Veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.   In addition the letter provided 
notice regarding criteria for rating the disabilities at 
issue and effective dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
The appellant had ample opportunity to respond to the notice 
provided and to supplement the record after notice was given.  
In March 2008 he affirmatively indicated that he had no 
further evidence to submit.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the Veteran was 
provided with VA examinations in relation to his claims for 
service connection for hearing loss and low back disability.  
The Board has also considered whether a VA medical 
examination is necessary for proper adjudication of the 
Veteran's claim for service connection for diabetes.   An 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In 
the instant case, service treatment records show that blood 
sugar testing was consistently negative and do not otherwise 
show any findings of diabetes-related symptomatology.  Also, 
the Veteran has not made any specific allegation that he 
experienced diabetes symptomatology in service.  Thus, the 
Board finds that it is not established that the Veteran had 
diabetes or diabetes-related symptomatology in service.  
Accordingly, a VA examination is not necessary.  Id.       

The Veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The Veteran is not prejudiced by the Board's proceeding 
with appellate review.

On December 1989 enlistment examination, all systems were 
found to be normal and blood sugar testing was negative.    
Audiometry revealed that puretone thresholds (in decibels) 
were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
5
LEFT
10
0
5
10
10

On his December 1989 report of medical history the Veteran 
reported that he was in good health.  

On October 1990 hearing testing, audiometry revealed that 
puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
00
00
10
10
LEFT
15
00
00
15
10

It was noted that the Veteran was routinely exposed to 
hazardous noise.  

On September 1991 physical examination all systems were found 
to be normal and blood sugar testing was negative.   
Audiometry revealed that puretone thresholds (in decibels) 
were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
15
10
0
LEFT
20
5
15
20
20

A September 1992 radiologic consultation request form shows 
that the Veteran was to be evaluated for "rule out left side 
rib fracture."  A separate September 1992 progress note 
indicates that the Veteran was experiencing left side 
rib/chest pain after he was thrown against the cab/grating 
while riding in the back of a truck.  The Veteran complained 
of pain at the site when breathing.  Physical examination 
showed that the lungs were clear and equal and that the chest 
was symmetrical.  The diagnostic assessment was rule out rib 
fracture, possible contusion.  A subsequent physician's 
assistant's note indicates that the Veteran had a 
discoloration of the chest.  The left anterior, inferior 
chest was painful to palpation.  An X-ray showed that there 
was no fracture.  The diagnostic assessment was contusion and 
the Veteran was put on lighter duty for 1 week.  Indocin was 
also prescribed for pain.  A January 1994 laboratory report 
shows that a urine glucose test was negative.    

On June 1994 separation examination all systems were found to 
be normal and blood sugar testing was negative.  Audiometry 
revealed that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
0
LEFT
10
5
5
15
5

On his June 1994 Report of Medical History the Veteran 
reported that he had occasional low back pain, which resolved 
with rest and with taking NSAIDs.  The Veteran did not report 
any radicular or urinary symptoms.  

In an April 2007 statement the Veteran indicated that he was 
a combat infantry soldier who served in Operation Desert 
Shield, Desert Storm, Desert Calm and Provide Comfort.  
During combat operations he was struck in the chest by a POW 
and bruised badly.  He was field treated and examined by a 
5th Special Forces medic.  He was given 800 mg of Motrin, 
told not to wear his rucksack for two weeks and was put on 
light duty.  He was having sight loss due to extreme use of 
weapons, explosives and night vision goggles and devices.  He 
also had a bad lower back from being in Airborne training and 
Air Assault operations, weekly road marches with a 100 pound 
or heavier rucksack, wearing body armor, and carrying his 
weapon, gas mask and load bearing equipment.  

An April 2004 patient history from private physician, Dr. G 
shows a diagnostic assessment of diabetes mellitus type II 
and it was noted that this was a new diagnosis.  A subsequent 
April 2004 note from Dr. G. shows that the Veteran's vision 
was back to normal.  In a subsequent November 2004 note Dr. G 
indicated that the Veteran needed to see an eye doctor.   

On his October 2007 Form 9 the Veteran indicated that he felt 
that he was entitled to at least a 30 percent disability 
rating if not more.  

In a December 2007 statement the Veteran's representative 
indicated that a hearing conservation data sheet compared an 
October 1990 audiogram to one in June 1993 and showed that 
the Veteran had incurred a hearing loss.  

On January 2008 VA low back examination the pertinent 
diagnosis was lumbar degenerative joint disease, mild.  The 
Veteran reported that he strained his back while subduing an 
enemy prisoner of war in 1991 while deployed to Basra, Iraq, 
and while wearing his PPE/LBE equipment.  He was treated 
conservatively at the time and given 4 days of light duty 
before returning to full duty.  Currently he was experiencing 
daily mechanical low back pain in a longitudinal band across 
the lower lumbar region with an intensity of about 5/10.  
Once a week he would get a flare up of pain with an intensity 
around 8/10, usually associated with strenuous activities.  
He denied any radicular symptoms or use of orthopedic devices 
and he took Ibuprofen and acetaminophen as needed for pain.  
He would get increased low back pain with lifting or when 
doing repetitive bending or twisting at the waist.  Physical 
examination of the thoracolumbar spine showed normal spinal 
curvature and tenderness of the bilateral lumbar fascia 
without spasm.  There was also tenderness of the right 
sacroiliac joint.  There was no lumbar spinous process 
tenderness or sciatic notch tenderness.  Neurological 
examination revealed sensation intact to light touch for all 
dermatomes of the bilateral lower extremities.  Reflexes were 
physiologic and symmetric.  Babinski sign was negative and 
straight leg raising was negative bilaterally.  Range of 
motion was essentially normal and there was no apparent pain, 
loss of motion, weakness, fatigability or loss of 
coordination following 3 repetitions of range of motion.  A 
lumbosacral spine X-ray showed minor degenerative changes at 
the L4 and L5 levels.  There was no appreciable narrowing of 
the disc spaces and no spondylosis or spondylolisthesis.  The 
skeletal structures appeared unremarkable and the sacroiliac 
joints were normal.  The examiner found that it was less 
likely than not that the Veteran's current lumbar spine 
condition was related to the back injury noted in the service 
medical records.  Instead, the examiner found that it was 
more likely than not that the Veteran's current lumbar spine 
condition was related to chronic degenerative changes related 
to aging. 

On January 2008 VA audiological evaluation, audiometry 
revealed that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
15
LEFT
5
0
5
15
15

The average puretone thresholds were 8 decibels, right ear, 
and 9 decibels, left ear.  Speech audiometry revealed that 
speech recognition was 96 percent in the right ear and 96 
percent in the left ear.  It was the examiner's clinical 
opinion that the Veteran's hearing had not been affected by 
his military duties.  

In a January 2008 addendum the examiner indicated that he had 
reviewed the Veteran's service treatment records.  The 
records showed that the Veteran's hearing was well within 
normal limits in 1989 and 1994 and there was no suggestion of 
any significant threshold shifts between the two periods.  
The examiner indicated that it was his clinical opinion that 
the Veteran's hearing did not change during his period of 
active duty and remained within normal limits currently.  

In a May 2009 Informal Hearing Presentation the Veteran's 
representative indicated that in a May 2009 phone 
conversation the Veteran reported that when he was initially 
diagnosed with diabetes, he provided a detailed personal 
history to his doctor and the doctor suggested that the 
Veteran's condition may be related to Gulf War Syndrome.  The 
representative also indicated that the record showed that the 
Veteran had complained of a number of symptoms indicative of 
an undiagnosed illness, including a skin rash, fatigue and 
headaches.  The Veteran had also described abnormal weight 
variations in the May 2009 phone call, along with joint pain 
of the arms and legs and sinus and gastrointestinal problems 
related to diarrhea. 

The representative also argued that the Veteran should be 
entitled to a new examination in relation to his claim for 
hearing loss.  In the May 2009 phone conversation the Veteran 
stated that he had notable trouble hearing at soft levels and 
needed to adjust the volume of televisions and telephones.  
His wife had informed him that he had trouble hearing her.  
The representative indicated that the Veteran's lay 
statements were at odds with the results of the January 2008 
VA examination.  

Additionally, the representative argued that the Veteran was 
entitled to a new examination for his low back disability.  
The representative indicated that such an examination is 
warranted because the January 2008 examination failed to 
consider the effect that consistently carrying heavy 
backpacks and rucksacks in service had on the Veteran's back.  
The representative also noted that the Veteran was only 38 
years old, rendering suspect the examiner's opinion that the 
chronic degenerative changes in the Veteran's back were a 
result of age.  


III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain listed, chronic disabilities, including sensorineural 
hearing loss and arthritis are presumed to have been incurred 
in service if they become manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  




IV.  Analysis

Diabetes

The Veteran's service medical records are negative for any 
clinical reference to diabetes with blood sugar testing in 
service shown to be consistently negative. The record then 
does not contain any reference to diabetes until Dr. G's 
reference in 2004, which indicated that the condition was 
newly diagnosed.  Moreover, none of the post-service medical 
records contain any indication that the diabetes noted so 
many years after the Veteran's separation from active 
service, is related to such service.    A lengthy interval of 
time between service and initial postservice manifestation of 
a "disability" for which service connection is sought is 
itself a factor against a finding that the disability was 
incurred or aggravated in service.  Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Additionally, as there is 
no evidence of record of manifestation of diabetes in the 
first post service year, there is no basis for awarding 
service connection on a presumptive basis.  38 C.F.R. 
§ 3.307, 3.309. 

In his May 2009 Informal Hearing presentation the Veteran's 
representative indicated that the Veteran had reported that 
Dr. G had suggested that the Veteran's diabetes might be 
related to Gulf War Syndrome.  The Board notes, however, that 
neither the Veteran nor his representative has submitted any 
communication or record from Dr. G indicating this 
possibility and none of the records from Dr. G obtained by VA 
indicate that he had proffered such an opinion.  
Consequently, the Board cannot consider the Veteran's report 
to be competent medical evidence suggestive of a nexus 
between service and current diabetes.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  (Where the 
determinative issue involves medical causation competent 
medical evidence is required).  Additionally,  although the 
Veteran does contend that his diabetes is related to service, 
as a layperson he is not competent to provide a medical 
opinion regarding medical nexus.  See Espiritu, 2 Vet. App. 
492, 494 (1992).  

Given that there is no competent medical evidence of record 
of diabetes until some ten years after service and no 
competent evidence of a nexus between current diabetes and 
the Veteran's service, the weight of the evidence is against 
a finding of service connection on either a direct or 
presumptive basis.  Thus, the preponderance of the evidence 
is against this claim and it must be denied.

Hearing Loss

As noted above, in order to have a hearing loss disability by 
VA standards,  it must be shown that the auditory threshold 
is equal to or greater than 40 decibels at any of the 
frequencies between 500 and 4,000 Hertz (i.e. 500, 1000, 
2000, 3000 or 4000 Hertz); or that the auditory thresholds 
for at least three of these frequencies is 26 decibels or 
greater; or that speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  In the instant case, the 
evidence of record does not show that any of these standards 
have been met.  Instead, the January 2008 VA examination 
showed auditory thresholds significantly less than 26 
decibels at all relevant frequencies bilaterally and showed 
Maryland speech recognition scores of 96 percent.  Nor, is 
there any other evidence of record tending to show that the 
Veteran's hearing loss meets any of the above standards.  
Thus, as the Veteran's hearing loss is not shown to meet the 
specific standards for hearing loss disability, the Board has 
no basis for finding he currently has such a disability.  In 
turn, because no current hearing loss disability has been 
established, service connection for hearing loss is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(In the absence of proof of current disability, there can be 
no valid claim of service connection). 

The Veteran's representative has argued that the Veteran has 
provided competent lay evidence that he experiences current 
hearing loss as he has indicated that he has difficulty 
hearing the television and his wife.  The Veteran is 
certainly competent to testify as to whether he experiences 
hearing problems.  He is not competent, however, to determine 
whether he has a current hearing loss disability by VA 
standards as this judgment must be made by a trained medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The representative also argues that the Veteran 
is entitled to receive a new VA audiological evaluation to 
assess any hearing loss disability.  There is no evidence in 
the record to suggest that the January 2008 examination did 
not produce accurate hearing threshold and speech recognition 
findings, however.  Accordingly, a new VA examination is not 
necessary.

Given that a current hearing loss disability by VA standards 
is not established, the preponderance of the evidence is 
against the claim and it must be denied.  

Low Back Disability

The evidence of record establishes that the Veteran does have 
a current low back disability in the form of mild lumbar 
degenerative joint disease.  It also shows that the Veteran 
experienced some back problems in service as he reported at 
separation that he had had occasional low back pain, which 
resolved with rest and with taking NSAIDs.  The record does 
not contain any competent evidence of a relationship between 
service and the current low back disability, however.  To the 
contrary, after examining the Veteran and reviewing the 
claims file, the January 2008 examiner specifically found 
that it was less likely than not that the Veteran's lumbar 
spine condition was related to service and more likely than 
not that it was related to chronic degenerative changes 
associated with aging.  

The Veteran's representative argues that the Veteran should 
be given a new VA examination because the January 2008 
examiner failed to consider that the Veteran had to carry 
very heavy backpacks and rucksacks during service.  The 
representative also argued that the examiner's finding that 
the Veteran's low back condition was age-related was somewhat 
suspect given that the Veteran was only 38.  Regarding the 
former argument, the Board notes that the January 2008 
examination report indicates that the examiner did take a 
medical history from the Veteran and also indicates that the 
examiner reviewed the claims file.  Thus, the Board presumes 
that he was aware of the Veteran's reported medical history 
in service prior to rendering his opinion.  Regarding the 
latter argument, there is no medical evidence of record 
tending to indicate that the VA examiner's "age-related" 
finding is erroneous and once again, as laypeople, neither 
the Veteran nor his representative are competent to provide a 
medical opinion concerning low back disability etiology.  
(See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)).  
Accordingly, the Board has no basis in the record to discount 
the examiner's "age-related" finding.  

Given the January 2008 VA examiner's opinion and the lack of 
any contrary medical nexus evidence, the weight of the 
evidence is against a finding that the Veteran's low back 
disability is related to service.  Consequently, the 
preponderance of the evidence is against this claim and it 
must be denied.      


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for low back disability is 
denied.    


REMAND

The service treatment records reveal that in May 1992 the 
Veteran was seen by medical personnel for complaints of 
blurred vision.  He indicated that when he would look to the 
right and blink or just stare, his vision would become blurry 
in his left eye.  Also, an April 2004 progress note from Dr. 
G shows that the Veteran was complaining of visual 
disturbance, involving blurred vision at 8 to 10 feet.  Then, 
in a subsequent November 2004 note Dr. G indicated that the 
Veteran needed to see an eye doctor.
As the Veteran has essentially alleged that he continues to 
have this visual disturbance and that it is related to the 
problem he experienced in service, the Board finds that a VA 
medical examination is necessary prior to final adjudication 
of his claim for service connection for eye disability.  
38 C.F.R. § 3.159(c)(4).       

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for eye 
problems since August 2006 , and should 
secure copies of complete records of the 
treatment or evaluation from all sources 
identified.

2.  The RO should arrange for a VA 
examination by an appropriate eye 
specialist to determine the likely 
etiology of any current eye disability.   
The Veteran's claims folder should be made 
available for review by the examiner in 
conjunction with the examination.  Any 
indicated tests should be performed.  The 
examiner should then provide an opinion 
whether any current eye disability is at 
least as likely as not related to the 
Veteran's military service.  The examiner 
should explain the rationale for the 
opinion given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


